DETAILED ACTION
Claims 45-64 are pending, and claims 45-51 and 54-64 are currently under review.
Claims 1-44 are cancelled.
Claims 52-53 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2021 has been entered.

Response to Amendment
The amendment filed 8/10/2021 has been entered.  Claims 45-64 remain(s) pending in the application.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 45-48, 55-58, and 60-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenzel et al. (US 5,272,718) in view of Menzies et al. (US 5,263,689) and Zabala et al. (US 6,219,372).
Regarding claim 58, Stenzel et al. discloses a method of forming a stream of molten metallic material to be subsequently atomized [abstract, col.1 In.9-12]; wherein said method includes the steps of supplying a rod of material (55) to be melted in a vat (50), melting said material in said vat by means of a plasma source (53) to produce a molten material, passing said molten material to a melt container (1) shown to have a bottom domed surface having a drain outlet therein, heating said molten material in said melting container with a second plasma source (3), passing said molten material directly from said melt container (1) through said drain outlet to a cold funnel structure (6) and then to an atomizing apparatus (29, 56), dispersing and solidifying a stream of molten particles (31) by means of said atomizing apparatus, and finally collecting the atomized metal particles (32, 63) [col.2 In.40-68, col.3 In.49-57, col.4 In.42-48, fig.1-2].  
The examiner reasonably considers the aforementioned disclosure of a rod material, vat, plasma sources, melt container, and atomizing apparatus to meet the claimed limitations of a feed material, melting hearth, plasma torch, 

    PNG
    media_image1.png
    897
    754
    media_image1.png
    Greyscale
The aforementioned cold funnel structure of Stenzel et al. is shown to include an inlet adjacent the melt container (1), an outlet adjacent the atomizing nozzle (29, 56), a upper region that receives molten material from melt container (1), a lower passage region with water-cooled walls (22), said passage in communication with the aforementioned upper region and atomizing nozzle, and an induction coil located around the entire funnel (ie. at the inlet and outlet) that serves to heat/melt the material and control a flow rate [col.2 In.40-68, col.3 In.49-57, col.4 In.42-48, fig.1-2].  The examiner reasonably considers the aforementioned features of a funnel, upper region, lower passage region, water-cooled walls, and induction coil to meet the claimed limitations of a 
Stenzel et al. further teaches that the melt containers can be replaced with water-cooled containers [col.4 In.37-41]; however, Stenzel et al. does not expressly teach that the vat and melt containers are specifically water-cooled copper hearths as claimed.  Menzies et al. discloses an apparatus for producing metallic powder from molten material utilizing a cooled hearth structure [abstract]; wherein a melt vessel is specifically made of copper because copper is a conductive metal such that heat extraction from the vessel causes a metal skull to form, which avoids contamination [col.8 In.65 to col.9 In.14].  Therefore, it would have been obvious to one of ordinary skill to replace the melt containers (ie. vat (50) and container (1)) of Stenzel et al. with water-cooled, copper containers such that sufficient heat extraction from the container can occur in order to form a metal skull and avoid contamination, as taught by Menzies et al.
Alternatively, Stenzel et al. does not expressly teach a hearth having sidewalls, a bottom wall, and a drain oriented as claimed.  Menzies et al. further teaches a bottom pour melting hearth configuration having sidewalls, a bottom surface integral with said side walls, and a drain outlet spaced away from said 
Stenzel et al. further depicts the cold funnel in direct contact with the melt container [fig.1-2]; however, Stenzel et al. and Menzies et al. do not expressly teach that the cold funnel is also disconnectable from said melt container as claimed.  Zabala et al. discloses an apparatus for atomization of molten metal having a water-cooled, induction melt guide (22) located below a melt vessel [abstract, fig.2]; wherein said melt guide (22) is removably attached to said vessel [col.4 In.66 to col.5 In.3].  Thus, the examiner notes that the prior art includes all of the recited limitations, although not necessarily in a single reference, wherein it would have been obvious to one of ordinary skill to modify the method of Stenzel et al. and Menzies et al. by making the funnel of Stenzel et al. removably attachable as taught by Zabala et al., because one of ordinary skill would have reasonably been able to combine the aforementioned apparatus features to arrive at the predictable result of the metal processing method of Stenzel et al. and Menzies et al. that has a removably attached cold induction funnel, wherein each element of the prior art has the same function as it would separately.  See MPEP 2143(I)(A).  The examiner further notes that it is prima facie obvious to make a claim feature separable or removable if it were desirable to do so, which is considered to further bolster the examiner’s previous 
Zabala et al. further teaches that the induction guide (22) can include primary coils (38a) and secondary coils (38b) that are either integral or independently controllable in order to selectively heat the molten material within guide passage and around the orifice (32), respectively [col.7 In.60 to col.8 In.35, fig.2].  In other words, Zabala et al. discloses that both a single coil and two independently controllable coils are useful for cold induction guides.  Therefore, it would have been obvious to modify the integral induction coil of Stenzel et al. by substituting the independently controllable primary and secondary coils of Zabala et al. in order to achieve locally selective heating in and around the induction guide as disclosed by Zabala et al.  The examiner reasonably considers the suggested coil structure of Stenzel et al. and Zabala et al. to result in independently controllable upper and lower (primary and secondary) coils in the structure of Stenzel et al., which meets the claimed limitations of at least one coil at the inlet and at least one coil at the outlet, respectively, wherein said coils serve to heat molten material in the passage to initiate flow through the passage 
Regarding claims 45 and 55, the examiner submits that the limitations of independent claims 45 and 55 are substantially identical to those of independent claim 58 above, with the further recitations that atomization is gas atomization and the molten metal material is a titanium alloy material and alloy material, respectively.  As stated previously, Stenzel et al. further discloses gas atomization by directing a gas jet onto the molten stream of metal material to crease dispersed particle droplets [col.3 ln.1-14].  
Menzies et al. also discloses that it is well known to create Ti alloy powders through powder production methods of material melting and subsequent atomization (ie. the method of Stenzel et al.) [col. 1 In.20-38].  Therefore, it would have been obvious to modify the method of the aforementioned prior art by specifically utilizing Ti alloy as the metal material because Menzies et al. expressly teaches that it is commonly known in the art to create Ti particles through the melting and atomization method of Stenzel et al.
Regarding claim 46, the aforementioned prior art discloses the method of claim 45 (see previous).  As stated previously, Stenzel et al. teaches that the induction coil serves to heat the molten material while in the cold funnel such that thermal transmission between the molten material and cold funnel is low (ie. minimized) [abstract, col.2 ln.9-126].  In other words, Stenzel et al. is directed to heating the molten material (ie. maintaining or increasing molten temperature) such that the material stays molten, as would have been recognized by one of 
Regarding claims 47-48 and 56, the aforementioned prior art discloses the method of claims 45 and 55 (see previous).  As stated previously, the examiner notes that the aforementioned prior art reasonably suggests a coil structure disclosed by Stenzel et al. [fig.1-2], wherein said coils can include independently controllable upper and lower (ie. primary and secondary) coils as taught by Zabala et al., which meets the claimed limitations of a first and second coil as claimed.  Furthermore, as stated previously, Stenzel et al. further discloses that the coil serves to heat the melt and control a molten flow rate, which meets the recitations of “heat and melts…”, “initiates flow…” and “adjustably heats…”, respectively [col.2 In.40-68, col.3 In.49-57, col.4 In.42-48, fig.1-2].
Regarding the further recitation of claim 48, the examiner notes that the coil of Stenzel et al. serves to achieve a temperature that overlaps with the claimed range as previously explained above (see previous).
Regarding claims 57 and 61, the aforementioned prior art discloses the method of claims 55 and 58 (see previous).  As stated previously, Menzies et al. also discloses that it is well known to create Ti alloy powders through powder production methods of material melting and subsequent atomization (ie. the method of Stenzel et al.) [col.1 In.20-38].  Therefore, it would have been obvious 
Regarding claim 60, the aforementioned prior art discloses the method of claim 58 (see previous).  As stated previously, Stenzel et al. further teaches that the atomization apparatus forms a gas jet that disperses the molten material into a spray of droplets [col.3 ln.1-10].
Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenzel et al. (US 5,272,718) in view of others as applied to claim 45 above, and further in view of Besser et al. (US 6,425,504).
Regarding claim 46, the aforementioned prior art discloses the method of claim 45 (see previous).  As stated previously, Stenzel et al. discloses heating the molten material with the funnel induction coil [col.2 In.63-68]; however, the aforementioned prior art does not expressly teach heating with the induction coil to a temperature as claimed.  
Besser et al. discloses a method of melting and atomizing metal alloys [abstract]; wherein a superheat temperature of about 50 to 100 degrees C above the melting point is maintained for a Ti-6AI-4V material charge [col.6 In.36-50].  Thus, the examiner notes that the prior art includes all of the recited limitations, although not necessarily in a single reference, wherein it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by setting the heating temperature of the induction coil of Stenzel et al. to be .
Claim 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenzel et al. (US 5,272,718) in view of others as applied to claim 45 above, and further in view of Harker et al. (US 4,932,635).
Regarding claim 49, the aforementioned prior art discloses the method of claim 45 (see previous).  The aforementioned prior art does not expressly teach passing the molten material through at least one additional hearth between the melting hearth and atomizing hearth as claimed.  
Harker et al. discloses an apparatus for smelting and refining of molten metal [abstract]; wherein a secondary hearth (19) is utilized downstream of an initial hearth (17) in order to separate contaminants and produce a refined molten metal [col.3 In.19-28, fig.1].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by including a secondary hearth downstream of an initial melting hearth, as taught by Harker et al., in order to separate contaminants and produce a refined molten metal, as taught by Harker et al. [col.3 In.19-28, fig.1].  The examiner submits that said secondary hearth of Harker et al. would naturally have been expected to be .
Claims 50-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenzel et al. (US 5,272,718) in view of others as applied to claim 45 above, and further in view of ASM Handbooks (1998, Properties, compositions, and applications of sleeted alloys).
Regarding claims 50-51, the aforementioned prior art discloses the method of claim 45 (see previous).  As stated previously, Menzie et al. further discloses that it is known to utilize Ti alloy as the molten material [col.1 In.20-38]; however, the aforementioned prior art does not expressly teach a Ti alloy as instantly claimed.  
ASM Handbooks teaches that Ti-6AI-4V, also known as UNS R56400, alloys are useful aerospace applications [p.587].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by specifically utilizing the Ti alloy composition disclosed by ASM Handbooks for aerospace applications.
Claim 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenzel et al. (US 5,272,718) in view of others as applied to claim 45 above, and further in view of ASM Handbooks (1998, Properties, compositions, and applications of sleeted alloys) and Tamirisakandala et al. (2005, Effect of boron on the beta transus of Ti-6AI-4V alloy.
Regarding claim 54, the aforementioned prior art discloses the method of claim 45 (see previous).  As stated previously, Menzie et al. further discloses that it is known to utilize Ti alloy as the molten material [col.1 In.20-38]; however, the aforementioned prior art does not expressly teach a Ti alloy as instantly claimed. 
ASM Handbooks teaches that Ti-6AI-4V, also known as UNS R56400, alloys are useful aerospace applications [p.587]. Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by specifically utilizing the Ti alloy composition disclosed by ASM Handbooks for aerospace applications. 
The aforementioned prior art and ASM Handbooks does not expressly teach a B inclusion as claimed.  Tamirisakandala et al. discloses a Ti-6AI-4V alloy having approximately 1.7 weight percent of B included therein that achieves high stiffness, strength, and fracture resistance for enhancing structural efficiency [p.217 “introduction”, p.218 “experimental”].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art and ASM Handbooks by specifying a composition as taught by Tamirisakandala et al. such that a Ti alloy having good mechanical properties can be obtained.
Claims 59 and 62-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenzel et al. (US 5,272,718) in view of others as applied to claim 58 above, and further in view of Tsantrizos et al. (US 5,707,419).
Regarding claim 59, the aforementioned prior art discloses the method of claim 58 (see previous).  The aforementioned prior art does not expressly teach that the atomizing nozzle includes a plurality of plasma jets as claimed.  
Tsantrizos et al. discloses an atomization method for metals [abstract]; wherein three plasma torches generate corresponding plasma jets arranged to converge into an apex where the material is atomized [col.4 In.1-4]; because the versatility of said process allows for a wide variety of materials to be atomized to form spherical powders [col.1 In.7-18, col.4 In.37-39].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by utilizing the plasma jet atomization configuration of Tsantrizos et al. such that a wide variety of materials can be atomized to form spherical powders.
Regarding claims 62-64, the aforementioned prior art discloses the method of claim 58 (see previous).  Tsantrizos et al. further teaches atomized particles with sizes between 10 and 300 micrometers obtained through plasma atomization [abstract].  The examiner notes that the overlap between the size ranges disclosed by Tsantrizos et al. and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).

Response to Arguments
Applicant's arguments, filed 8/10/2021, regarding the rejections over Stenzel et al. in view of others have been fully considered but they are not persuasive.
Applicant argues that the melt guide of Zabala et al. is the entire bottom surface of the melting crucible, which does not meet the instant claim.  The examiner cannot concur.  
Firstly, the examiner cannot concur with applicants’ unreasonable narrow interpretation of Zabala et al.  As recognized by applicant, Zabala et al. merely teaches that the melt guide encloses the bottom of the melting crucible [col.5 ln.4-5].  Furthermore, Zabala et al. clearly depicts the melt crucible (12) having its own bottom portion (12a), wherein the aforementioned melt guide is merely attached to the bottom of said melt crucible [col.4 ln.66 to col.5 ln.2].  Thus, the examiner cannot concur with applicants absent concrete evidence or reasoning to the contrary.  
Secondly, even if applicants’ above allegation was correct, which the examiner does not acquiesce, it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  As stated above, the reliance upon Zabala et al. is merely to establish the obviousness of a making a melt guide to be detachable as claimed, wherein the specific structure/configuration/fastening of the melt guide of Zabala et al. is not required to be bodily incorporated into the disclosed structure of Stenzel et al.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A WANG/Primary Examiner, Art Unit 1734